Opinion issued December 18, 2014




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00645-CV
                           ———————————
         BOB BENNETT A/K/A ROBERT S. BENNETT, Appellant
                                       V.
   KELLY COGHLAN, COGHLAN & ASSOCIATES, RICHARD AND
  JANICE PULLMAN AS GUARDIANS OF MICHAEL PULLMAN, AND
            WINN BEAUDRY & WINN, LLP, Appellees



            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                      Trial Court Cause No. 759593


                         MEMORANDUM OPINION

      Appellant, Bob Bennett a/k/a Robert S. Bennett, proceeding pro se, has

neither paid nor made arrangements to pay the required fee for preparing the

clerk’s record and has not established indigence for purposes of appellate costs.
See TEX. R. APP. P. 5, 20.1, 37.3(b). After being notified by the Clerk of this

Court on October 21, 2014, and again on November 25, 2014, that this appeal was

subject to dismissal for failure to pay the clerk’s record fee without further notice

unless appellant responded by December 8, 2014, appellant did not timely respond.

See TEX. R. APP. P. 5, 37.3(b), 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 42.3(b), (c). We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Brown.




                                           2